Citation Nr: 0323646	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  00-09 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from November 1964 to April 
1977.  He died in July 1998.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The issue of entitlement to service connection for the cause 
of the veteran's death under the provisions of 38 U.S.C.A. 
§ 1310 was the subject of a Board decision dated in February 
2003.  The appellant's claim was denied.

The appellant also made a claim for DIC benefits under 38 
U.S.C.A. § 1318.  Appellate review of that issue was deferred 
when the Board considered the case in February 2003 because 
of a temporary stay imposed on the adjudication of those 
claims.  The stay, as it pertains to the appellant's claim, 
has been lifted.  This case is now ready for appellate 
review.   


FINDINGS OF FACT

1.  The veteran served on active duty from November 1964 to 
April 1977.  He died in July 1998. 

2.  During his lifetime, the veteran was not service 
connected for any disability.




CONCLUSION OF LAW

The requirements for entitlement to DIC under 38 U.S.C.A. § 
1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from November 1964 to April 
1977.  He died in July 1998.  At the time of death, the 
veteran was not service connected for any disability.  
Further, there were no claims from the veteran pending at the 
time of his death.  

As noted above, the issue of entitlement to DIC under 
38 U.S.C.A. § 1318 (West 2002) was deferred at the time of 
the February 2003 Board decision because of a stay imposed on 
the adjudication of such claims.  The stay has been lifted in 
regard to the appellant's case.  The appellant, through her 
representative, was notified of the Board's intention to 
adjudicate the section 1318 issue at this time.  The 
representative furnished additional argument in August 2003 
in that regard.  No additional evidence was submitted or 
identified as outstanding.  

If the veteran's death is not determined to be service 
connected, as was found by the Board in February 2003, a 
surviving spouse may still be entitled to DIC benefits.  
Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of or 
entitled to receive compensation at the time of death for 
service-connected disabilities rated totally disabling.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2002).  
Specifically, the Secretary shall pay benefits to the 
surviving spouse and children of a deceased veteran who dies, 
not as the result of his own willful misconduct, and who was 
in receipt of or entitled to receive (or but for the receipt 
of retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability that either was continuously rated totally 
disabling for a period of ten or more years immediately 
preceding death; or, if so rated for a lesser period, was so 
rated continuously for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty; or, the veteran was a former prisoner of 
war who died after September 30, 1999, and the disability was 
continuously rated as totally disabling for a period of not 
less than one year immediately preceding death.  See 
38 U.S.C.A. § 1318(a), (b); see also, 38 C.F.R. § 3.22.  

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 
38 U.S.C.A. § 1318.  It appears that some of the confusion 
has been clarified in two recent decisions from the United 
States Court of Appeals for the Federal Circuit.  However, a 
discussion of the evolution of the handling of such claims is 
pertinent in the understanding why this claim must now be 
denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant must set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as an additional 
basis for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).  (This change in regulation had no effect on 
the appellant's claim and the validity of the change remains 
uncertain at this time).  See NOVA I, 314 F.3d at 1381. 

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  
Id. at 1379-80.  

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.  

As noted above, the appellant submitted no additional 
evidence in support of her claim.  She has not alleged that 
the veteran was totally disabled at any time as a result of 
possible service-related medical problems.  Previously, she 
had maintained that the veteran's cancer, and cause of death, 
was due to his exposure to herbicides in Vietnam; however, 
this contention was addressed by the February 2003 Board 
decision.  

The Board finds that the criteria for DIC under the 
provisions of 38 U.S.C.A. § 1318 in this case are not met.  
That is, the veteran had no service-connected disabilities at 
any time prior to his death.  Thus, he was not rated as 100 
percent disabled for at least 10 years prior to his death.  
Nor was the veteran continuously rated as totally disabled 
for five years after service.  Finally, there is no evidence 
to show that the veteran was ever a prisoner of war to 
warrant consideration under that provision.  Accordingly, the 
appellant's claim must be denied.  38 U.S.C.A. § 1318.

The Board notes that the RO received the appellant's claim 
for DIC benefits in July 1998.  It further acknowledges that 
much of the evolution of analysis for 38 U.S.C.A. § 1318 
claims occurred after receipt of her claim.  Generally, where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, in this case, the Board finds that this 
general rule is not for application.  As discussed above, the 
Federal Circuit found that VA's actions in amending the 
regulations in question, specifically 38 C.F.R. § 3.22, was 
interpretative, rather than substantive, in nature.  That is, 
the amendments clarified VA's earlier interpretation of the 
statute, which was to bar "hypothetical entitlement" 
claims.  NOVA I, 260 F.3d at 1376-77.  In addition, the 
Federal Circuit found that VA was not bound by the prior 
Court decisions, such as Green and Cole, that construed 
38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 in a way antithetical 
to the agency's interpretation and was free to challenge 
them, to include through the route of rulemaking.  Id. at 
1374.

The Board notes that an additional change was made to 
38 C.F.R. § 3.22 in July 2000 to add the provision regarding 
prisoners of war.  See 65 Fed. Reg. 43,699-43,700 (July 14, 
2000).  However, this change did not effect the appellant's 
claim in any way, as the veteran was never a prisoner of war.  
Thus, to the extent there has been any change in the law or 
regulations relevant to the claim, the changes are not of the 
material type that altered the appellant's rights, but rather 
clarified those rights.  Therefore, Karnas is not applicable.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  VAOPGCPREC 11-00.  

VA has also issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620-
32. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  VA has stated that 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the VCAA. 
66 Fed. Reg. 45,629.  Accordingly, in general where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

VA has met its duty to notify and assist in the appellant's 
case.  At the outset, she was provided with an informational 
letter in May 1999 that informed her of the information 
needed to complete and substantiate her claim.

The appellant received timely notice of the decision on 
appeal in December 1999.  The appellant was issued a 
statement of the case in April 2000 that contained the laws 
and regulations pertaining to her claim, and an explanation 
of the reasons and bases for the denial of her claim.  She 
was also issued a supplemental statement of the case (SSOC) 
in August 2000 that informed the appellant as to why the 
evidence/information added to the record did not support a 
grant of her claim.

The RO wrote to the appellant in May 2001 and advised her 
regarding the enactment of the VCAA and of VA's duty to 
provide notice of information needed to complete her claim as 
well as information or evidence needed to substantiate her 
claim.  The appellant was further advised of VA's duty to 
assist her in developing evidence in support of her claim.  

A SSOC was issued in February 2002 that reviewed the 
additional evidence added to the record, to include a March 
2001 medical opinion.  The SSOC informed the appellant as to 
why the evidence/information of record still did not support 
a grant of her claim.

The February 2003 Board decision also provided the appellant 
notice regarding the status of the veteran in regard to 
service-connected disorders.  Moreover, service connection 
was not established for any disorder as a result of the 
Board's decision.  Thus, the appellant was given additional 
notice that the veteran was not rated for any service-
connected disability at the time of his death.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the appellant has been provided notice regarding the type of 
evidence needed to establish entitlement to DIC under 
38 U.S.C.A. § 1318.  She was kept informed of the evidence 
developed by VA.  In summary, the Board finds that no 
additional notice is required under the provisions of 38 
U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. § 
3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Regarding VA's duty to assist, the Board notes that VA and 
private treatment records identified by the appellant were 
obtained and associated with the claims file.  The appellant 
submitted evidence on her own.  A medical opinion was also 
obtained.  The appellant was given the opportunity to submit 
additional evidence in support of her claim when her case was 
returned to the Board in July 2003.  However, no further 
information or evidence was received.

The Board finds that every effort has been made to seek out 
evidence helpful to the appellant.  This includes specific 
evidence identified by the appellant and evidence discovered 
during the course of processing her claim.  The Board is not 
aware of any outstanding evidence that would be helpful to 
the § 1318 claim.  Therefore, the Board finds that VA has 
complied with the spirit and the intent of the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).

Thus, VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development of the claim and 
further expending of VA's resources are not warranted.  Cf. 
Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); Dela 
Cruz v. Principi, 15 Vet. App. 145, 149 (2001).


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

